Name: Commission Regulation (EC) NoÃ 1157/2009 of 27Ã November 2009 derogating from Regulations (EC) Nos 2402/96, 2058/2096, 2305/2003, 955/2005, 969/2006, 1918/2006, 1964/2006, 1002/2007, 27/2008, 1067/2008 and 828/2009 as regards the dates for lodging applications and the issuing of import licences in 2010 under the tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice, sugar and olive oil and derogating from Regulations (EC) Nos 382/2008, 1518/2003, 596/2004 and 633/2004 as regards the dates of issuing of export licences in 2010 in the beef and veal, pigmeat, eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  international trade;  European Union law;  cooperation policy
 Date Published: nan

 28.11.2009 EN Official Journal of the European Union L 313/60 COMMISSION REGULATION (EC) No 1157/2009 of 27 November 2009 derogating from Regulations (EC) Nos 2402/96, 2058/2096, 2305/2003, 955/2005, 969/2006, 1918/2006, 1964/2006, 1002/2007, 27/2008, 1067/2008 and 828/2009 as regards the dates for lodging applications and the issuing of import licences in 2010 under the tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice, sugar and olive oil and derogating from Regulations (EC) Nos 382/2008, 1518/2003, 596/2004 and 633/2004 as regards the dates of issuing of export licences in 2010 in the beef and veal, pigmeat, eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (1), Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), and in particular Article 1(1) thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3), and in particular Articles 144(1), 148, 156 and 161(3), in conjunction with Article 4, thereof, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (4), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (5), and in particular Article 11(7) thereof, Whereas: (1) Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch (6) lays down specific provisions for lodging import licence applications and issuing import licences for sweet potatoes under quotas 09.4013 and 09.4014 and for manioc starch under quotas 09.4064 and 09.4065. (2) Commission Regulation (EC) No 27/2008 of 15 January 2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand (7) lays down specific provisions for lodging import licence applications and issuing import licences, for the products concerned, under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021. (3) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (8), Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (9) and Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (10) lay down specific provisions for lodging import licence applications and issuing import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125, for barley under quota 09.4126 and for maize under quota 09.4131. (4) Commission Regulation (EC) No 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (11), Commission Regulation (EC) No 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (12), Commission Regulation (EC) No 1002/2007 of 29 August 2007 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt (13), and Commission Regulation (EC) No 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (14) lay down specific provisions for lodging import licence applications and issuing import licences for broken rice under quota 09.4079, for rice originating in Bangladesh under quota 09.4517, for rice originating and coming from Egypt under quota 09.4094 and for rice originating in Egypt under quota 09.4097. (5) Commission Regulation (EC) No 828/2009 of 10 September 2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements (15) lays down specific provisions for lodging import licence applications and issuing import licences under quotas 09.4221, 09.4231, and 09.4241 to 09.4247. (6) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (16) lays down specific provisions for lodging import licence applications and issuing import licences for olive oil under quota 09.4032. (7) In view of the public holidays in 2010, derogations should be made, at certain times, from Regulations (EC) Nos 2402/96, 2058/2096, 2305/2003, 955/2005, 969/2006, 1918/2006, 1964/2006, 1002/2007, 1067/2008 and 828/2009 as regards the dates for lodging import licence applications and issuing import licences in order to ensure compliance with the quota volumes in question. (8) The second subparagraph of Article 12(1) of Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (17), Article 3(3) of Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (18), Article 3(3) of Commission Regulation (EC) No 596/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the egg sector (19) and Article 3(3) of Commission Regulation (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (20) provide that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged, provided that the Commission has not taken any particular measure in the meantime. (9) In view of the public holidays in 2010 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Sweet potatoes 1. By way of derogation from Article 3 of Regulation (EC) No 2402/96, applications for import licences for sweet potatoes under quotas 09.4013 and 09.4014 for 2010 may not be lodged before Tuesday 5 January 2010 or after Tuesday 14 December 2010. 2. By way of derogation from Article 8(1) of Regulation (EC) No 2402/96, import licences for sweet potatoes applied for on the date indicated in Annex I hereto under quotas 09.4013 and 09.4014 shall be issued on the date indicated in Annex I, subject to the measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (21). Article 2 Manioc starch 1. By way of derogation from the first subparagraph of Article 9 of Regulation (EC) No 2402/96, applications for import licences for manioc starch under quotas 09.4064 and 09.4065 for 2010 may not be lodged before Tuesday 5 January 2010 or after Tuesday 14 December 2010. 2. By way of derogation from Article 13(1) of Regulation (EC) No 2402/96, import licences for manioc starch applied for on the date indicated in Annex II hereto under quotas 09.4064 and 09.4065 shall be issued on the date indicated in Annex II, subject to the measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006. Article 3 Manioc 1. By way of derogation from the first subparagraph of Article 8 of Regulation (EC) No 27/2008, applications for import licences for manioc under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 for 2010 may not be lodged before Monday 4 January 2010 or after 13:00 (Brussels time) on Wednesday 15 December 2010. 2. By way of derogation from Article 8(4) of Regulation (EC) No 27/2008, import licences for manioc applied for on the dates indicated in Annex III hereto, under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 shall be issued on the date indicated in Annex III, subject to the measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 4 Cereals 1. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 1067/2008, the first period for lodging applications for import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125 for 2010 shall not start until 1 January 2010, 13:00 (Brussels time). Such applications may not be lodged after 13:00 (Brussels time) on Friday 17 December 2010. 2. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2003, the first period for lodging applications for import licences for barley under quota 09.4126 for 2010 shall not start until 1 January 2010, 13:00 (Brussels time). Such applications may not be lodged after 13:00 (Brussels time) on Friday 17 December 2010. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2006, the first period for lodging applications for import licences for maize under quota 09.4131 for 2010 shall not start until 1 January 2010, 13:00 (Brussels time). Such applications may not be lodged after 13:00 (Brussels time) on Friday 17 December 2010. Article 5 Rice 1. By way of derogation from the third subparagraph of Article 2(1) of Regulation (EC) No 2058/96, the first period for lodging applications for import licences for broken rice under quota 09.4079 for 2010 shall not start until 13:00 (Brussels time) on 1 January 2010. Such applications may not be lodged after 13:00 (Brussels time) on Friday 10 December 2010. 2. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, the first period for lodging applications for import licences for rice originating in Bangladesh under quota 09.4517 for 2010 shall not start until 13:00 (Brussels time) on 1 January 2010. Such applications may not be lodged after 13:00 (Brussels time) on Friday 10 December 2010. 3. By way of derogation from Article 2(3) of Regulation (EC) No 1002/2007, the first period for lodging applications for import licences for rice originating in and coming from Egypt under quota 09.4094 for 2010 shall not start until 13:00 (Brussels time) on 1 January 2010. Such applications may not be lodged after 13:00 (Brussels time) on Friday 10 December 2010. 4. By way of derogation from Article 4(1) of Regulation (EC) No 955/2005, the first period for lodging applications for import licences for rice originating in and coming from Egypt under quota 09.4097 for 2010 shall not start until 13:00 (Brussels time) on 1 January 2010. Such applications may not be lodged after 13:00 (Brussels time) on Friday 10 December 2010. Article 6 Sugar By way of derogation from Article 4(1) of Regulation (EC) No 828/2009, applications for import licences for sugar products under quotas 09.4221, 09.4231 and 09.4241 to 09.4247 may not be lodged from 13:00 (Brussels time) on Friday 17 December 2010 until 13:00 (Brussels time) on Friday 31 December 2010. Article 7 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for on Monday 29 or Tuesday 30 March 2010 under quota 09.4032 shall be issued on Friday 9 April 2010, subject to the measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 8 Licences for exports of beef and veal, pigmeat, eggs and poultrymeat attracting refunds By way of derogation from the second subparagraph of Article 12(1) of Regulation (EC) No 382/2008, Article 3(3) of Regulation (EC) No 1518/2003, Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, export licences applied for during the periods referred to in Annex IV hereto shall be issued on the corresponding dates set out therein. This derogation shall apply only where none of the specific measures provided for in Article 12(2) and (3) of Regulation (EC) No 382/2008, Article 3(4) and (4a) of Regulation (EC) No 1518/2003, Article 3(4) and (4a) of Regulation (EC) No 596/2004 and Article 3(4) and (4a) of Regulation (EC) No 633/2004 is taken before those dates of issue. Article 9 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 122, 22.5.1996, p. 15. (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 348, 31.12.2007, p. 1. (5) OJ L 211, 6.8.2008, p. 1. (6) OJ L 327, 18.12.1996, p. 14. (7) OJ L 13, 16.1.2008, p. 3. (8) OJ L 290, 31.10.2008, p. 3. (9) OJ L 342, 30.12.2003, p. 7. (10) OJ L 176, 30.6.2006, p. 44. (11) OJ L 276, 29.10.1996, p. 7. (12) OJ L 408, 30.12.2006, p. 18. (13) OJ L 226, 30.8.2007, p. 15. (14) OJ L 164, 24.6.2005, p. 5. (15) OJ L 240, 11.9.2009, p. 14. (16) OJ L 365, 21.12.2006, p. 84. (17) OJ L 115, 29.4.2008, p. 10. (18) OJ L 217, 29.8.2003, p. 35. (19) OJ L 94, 31.3.2004, p. 33. (20) OJ L 100, 6.4.2004, p. 8. (21) OJ L 238, 1.9.2006, p. 13. ANNEX I Import licences for sweet potatoes to be issued under quotas 09.4013 and 09.4014 for certain periods of 2010 Dates for lodging applications Dates of issue of licences Tuesday 30 March 2010 Friday 9 April 2010 ANNEX II Import licences for manioc starch to be issued under quotas 09.4064 and 09.4065 for certain periods of 2010 Dates for lodging applications Dates of issue of licences Tuesday 30 March 2010 Friday 9 April 2010 ANNEX III Import licences for manioc to be issued under quotas 09.4009, 09.4010, 09.4011, 09.4012 and 09.4021 for certain periods of 2010 Dates for lodging applications Dates of issue of licences Monday 29, Tuesday 30 and Wednesday 31 March 2010 Friday 9 April 2010 ANNEX IV Periods for lodging export licence applications for beef and veal, pigmeat, eggs and poultrymeat Dates of issue 29 March to 2 April 2010 8 April 2010 17 to 21 May 2010 27 May 2010 25 to 29 October 2010 5 November 2010